DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s arguments and amendments in the Pre-Appeal Brief filed on 11/18/2020 have been acknowledged, and prosecution is reopened in view of the arguments.  
Claims 1-8 and 11-19 are pending.  
Claims 7 and 8 have been withdrawn.
Claims 9 and 10 have been canceled.

Specification
The amendment filed 2/14/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Paragraph [0017] of the specification is amended to include: The degree of ion exchange is defined as a value obtained by dividing the deviation between a content of cations of any kind in an extremely thin surface region of the glass and the content of cations of the same kind in the bulk part of the glass by the content of cations of the same kind in the bulk part of .
Applicant is required to cancel the new matter in the reply to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-9, and 19 of copending Application No. 15/404609 (reference application) in view of Chang (US 2015/02010588 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the current limitations of the identified claims of the copending application contain the same limitations as the current claims of the instant application except for the crack length of 5 µm or less.  However Chang (US 2015/0210588 A1) teaches flaw (crack) sizes less than 5µm in a glass in order to improve fracture resistance [0093].  Therefore it would have been obvious to a person having ordinary .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2015/0210588 A1) in view of Gomez (US 2015/0336843 A1) and further in view of Koch, III et al.  (US 2015/0376057A1).
Regarding claims 1, 17, 18, and 19, Chang teaches a glass component for a display (cover glass) [0005] and [0011].  Chang teaches a glass layer (substrate) that may have a thickness of 25µm [0057] and a compressive stress region depth of layer (DOL) formed by ion exchange (chemical strengthening) [0019].  Chang also teaches surface flaw (crack) sizes less than 5µm [0068].  
Chang does not teach a degree of ion exchange of the bulk part of the glass substrate from 1 to 25%, a leach-out layer with a thickness of less than 10nm, or an antireflection film or a difference in Δa* and Δb* satisfying the expression √{(Δa*)2 +(Δb*)2} <
However, Gomez teaches a silica rich layer formed by the application of an acid solution and removal of elements (ions) (leach-out) from the surface of a chemically strengthened glass in order to increase the scratch resistance of the glass [0025]. Gomez teaches the depth (thickness) of the silica rich layer (leach-out layer) is typically less than the compressive DOL of the strengthened glass article [0027] and may be less than about 100nm [0027] overlapping the instant claimed thickness of less than 10nm.  Additionally, Koch III teaches an optical film on a cover glass which may include an anti-reflection layer (paragraphs [0010] and [0129].  Koch III discloses that the optical film may be selected to adjust the optical properties such that the article exhibits a color transmittance or reflectance in the (L, a*, b*) colorimetry system, such that the color coordinates distance from a reference point is less than about 2 (paragraph [0175]) which includes less than about 1.  Meaning that at any point √{(Δa*)2 +(Δb*)2} must be < 4 and includes less than 2 since (2)2 is 4 and (1)2 is 1 thereby comprising a range overlapping the instant claimed values of less than 3 and less than 2. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a scratch resistant layer with a thickness of less than 100nm overlapping the instant claimed range of less than 10nm as taught by Gomez and an antireflecting optical film with a colorimetry system as taught by Koch III to result in a cover glass with scratch resistance and antireflecting properties.  The resulting cover glass having the same leach-out layer would consequently have a thin layer with a degree of ion exchange of the bulk part of from 1 to 25% as claimed.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claim 2, Chang in view of Gomez and Koch III teach all of the limitations of claim 1 as set forth above.  Please note, claim 2 includes product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claims 3 and 4, Chang in view of Gomez and Koch teach all of the limitations of claim 1 as set forth above and Koch III further teaches in some embodiments, the optical film structure includes transparent dielectric materials such as SiO2, GeO2, Al2O3,Nb2O5,TiO2,Y2O3
Chang in view of Gomez and Koch does not expressly teach an example of one or more layers containing niobium and one or more layers containing silicon.
However Koch III teaches the optical film structure of one or more embodiments may have a layered structure or, more specifically, at least two layers (first layer and a second layer) such that a first layer is disposed between the inorganic oxide substrate and the second layer.  In one or more embodiments, the first layer of the optical film structure may include a silicon-containing oxide, a silicon-containing nitride, an aluminum-containing oxide, an aluminum-containing oxy-nitride, an aluminum-containing nitride or combinations thereof.  In one or more embodiments, second layer of the optical film structure includes a transparent dielectric material such as SiO2, GeO2, Al2O3,Nb2O5,TiO2,Y2O3 and other similar materials and combinations thereof (paragraphs [0011] and [0019]).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose one or more layers containing niobium and one or more layer containing silicon from the limited number of options disclosed by Koch, III for the antireflection coating with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Regarding claims 5 and 12, Chang in view of Gomez and Koch III teaches all of the limitations of claim 1 as set forth above and Koch, III further teaches average transmittance of 98% or greater and total reflectance of 2% or less or 1.8% or less (paragraph [0093]).

Regarding claim 11, Chang in view of Gomez and Koch III teach all of the limitations of claim 1 as set forth above and Chang further teaches the glass may be aluminosilicate, borosilicate, boroaluminosilicate, or silicate glass [0011].
Regarding claim 13, Chang in view of Gomez and Koch III teach all of the limitations of claim 1 as set forth above and as indicated above, Chang further teaches the glass may have a thickness of 25-125µm [0006] which is less than 5mm.
Regarding claims 14-15, Chang in view of Gomez and Koch III teach all of the limitations of claim 1 as set forth above.
Koch III does not disclose the exact value of √{(Δa*)2+(Δb*)2 } as 3 or less or 2 or less. 
However, the ranges of values taught by Koch III result in values that overlap the instant claimed ranges.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  
Regarding claim 16, Chang in view of Gomez and Koch III teach all of the limitations of claim 1 as set forth above and Chang further teaches the size of the flaws (cracks) may be held to 2µm or less [0068].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2015/0210588 A1) in view of Gomez (US 2015/0336843 A1) and further in view of Koch, III et al.  (US 2015/0376057A1) and further in view of Park et al. (US 2015/0191608A1).
Regarding claim 6, Chang in view of Gomez and Koch III teaches all of the limitations of claim 1 as set forth above.
Chang in view of Gomez and Koch III does not teach an antifouling film disposed on the antireflection film, wherein a contact angle of water on a surface of the cover glass on the side where the antifouling film has been disposed is 90° or larger.
However, Park teaches an anti-bacterial and anti-fouling film for a display panel formed using an anti-bacterial and anti-fouling coating.  Park further teaches the film may have a contact angle to water, of about 100 to about 180 degrees (paragraphs [0029] and [0033]).  
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the coating of Park to the antireflection cover glass of Chang in view of Gomez and Koch III to provide the cover glass with both an anti-fouling function and a function of inhibiting bacterial propagation.







Response to Arguments
Applicant's arguments filed 10/9//2020 have been fully considered.  The rejection under 35 USC 112 has been withdrawn in response to Applicant’s explanation of the leach-out layer and in noting that in paragraph [0016], [0049] and [0089], Applicant appears to establish with the terminology that the leach-out layer is a layer in the glass itself and a portion of that layer may be present while achieving the claimed colorimetry equation. Applicant’s argument are persuasive with regard to Koch, in view of Chang and Spanoudis not specifically showing the formation of and controlling the thickness of the leach-out layer and the rejections have been withdrawn.  However, new grounds of rejection have been applied over Chang in view of Gomez and Koch III which render obvious the thickness of the leach-out layer as claimed.
Regarding the double patenting rejection, Applicant argues that none of the claims of the co-pending application recite the length of the cracks formed.  In response to Applicant’s argument, Chang teaches the length of the cracks and is included in the double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.D.I./Examiner, Art Unit 1784     

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784